               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

               Plaintiff,

          v.                            CIVIL ACTION NO.

LENOVO (SHANGHAI) ELECTRONICS            5:19-CV-00427-BO
TECHNOLOGY CO. LTD., LENOVO
GROUP, LTD., LENOVO BEIJING, LTD.,
LENOVO PC HK LIMITED, AND
LENOVO (UNITED STATES), INC.,

               Defendants.



        PLAINTIFF NOKIA TECHNOLOGIES OY’S RESPONSE TO LENOVO
              (UNITED STATES) INC.’S MOTION TO STAY




      Case 5:19-cv-00427-BO Document 116 Filed 09/14/20 Page 1 of 5
       Plaintiff Nokia Technologies Oy (“Nokia”) responds to Lenovo’s Motion to Stay as

follows:

1. Nokia does not oppose Lenovo’s request for a mandatory stay of the claims for infringement

   of the five patents at issue in the International Trade Commission (“ITC”) case and Lenovo’s

   counterclaims before this Court related to those patents. The ITC has set a target date to

   conclude its investigation on December 10, 2021. By statute, Lenovo is entitled to request a

   stay as to the patents in the ITC case and has timely made its request.

2. Nokia also does not oppose Lenovo’s request for a discretionary stay of the remaining claims

   in this case, including the claims for infringement of the six patents not at issue in the ITC

   and Lenovo’s counterclaims. The patents claim subject matter (H.264 video coding) related

   to most of the patents asserted in the ITC. Subject to the reservation of rights in paragraph 4,

   Nokia agrees that the parties and Court can save resources by staying this case until the ITC

   investigation is concluded.

3. With regard to mediation, Nokia finds Lenovo’s request for a mediation carve-out from the

   stay odd and potentially unworkable. Further, Nokia believes there is no compelling reason

   for the Court to do so. The parties are free to continue to pursue mediation voluntarily if they

   so choose and to this end the parties intend to proceed with a mediation scheduled for

   September 21st regardless of whether this case is stayed. Staying the mediation deadline,

   along with all the other deadlines, will give the parties and the mediator additional

   scheduling flexibility in the event there needs to be follow on mediation sessions or

   scheduling changes, such that the parties will not need to approach the Court to seek approval

   of scheduling changes. Moreover, the Scheduling Order in the ITC case already requires the

   parties to complete mediation by February 26, 2021 (a date which the parties agreed to). The




                                       1
           Case 5:19-cv-00427-BO Document 116 Filed 09/14/20 Page 2 of 5
   parties will therefore conduct mediation under the auspices of the ITC proceeding. If the

   Parties are unable to resolve their licensing dispute by the end of the ITC case, this case may

   then be un-stayed and a new scheduling order entered. In all likelihood, that order will

   include an appropriate mediation deadline.

4. Nokia’s non-opposition to Lenovo’s discretionary stay request is made with an important

   reservation of rights. In the event that, during any granted stay by this Court, Lenovo and/or

   its H.264-related suppliers file any separate actions relating to the claims or issues in this

   case against Nokia, Nokia reserves its right to seek to lift the discretionary stay in this case,

   as the first-filed action, and to seek all appropriate relief against any such other action(s) that

   have been filed.




                                     2
         Case 5:19-cv-00427-BO Document 116 Filed 09/14/20 Page 3 of 5
Date: September 14, 2020            Respectfully submitted,

                                    /s/ Theodore Stevenson, III
                                    Theodore Stevenson, III
                                    TX State Bar No. 19196650
                                    tstevenson@mckoolsmith.com
                                    Warren Lipschitz
                                    TX State Bar No. 24078867
                                    wlipschitz@mckoolsmith.com
                                    Richard A. Kamprath
                                    TX State Bar No. 24078767
                                    rkamprath@mckoolsmith.com
                                    Albert M. Suarez IV
                                    asuarez@mckoolsmith.com
                                    TX State Bar No. 24113094
                                    MCKOOL SMITH, PC
                                    300 Crescent Court, Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Telecopier: (214) 978-4044

                                    COUNSEL   FOR             PLAINTIFF   NOKIA
                                    TECHNOLOGIES OY

                                    /s/ Matthew P. McGuire
                                    Matthew P. McGuire
                                    N.C. State Bar. No. 20048
                                    ALSTON & BIRD LLP
                                    555 Fayetteville Street, Suite 600
                                    Raleigh, NC 27601
                                    Telephone: (919) 862-2200
                                    Facsimile: (919) 862-2260
                                    E-mail: matt.mcguire@alston.com

                                    LOCAL CIVIL RULE 83.1(D) COUNSEL
                                    FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                    3
        Case 5:19-cv-00427-BO Document 116 Filed 09/14/20 Page 4 of 5
                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, a true and correct copy of the above and

foregoing Plaintiff Nokia Technologies OY’s Response to Lenovo’s Motion to Stay was

electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification to the attorneys of record for all parties.


                                                 /s/ Matthew P. McGuire
                                                 Matthew P. McGuire
                                                 N.C. State Bar. No. 20048
                                                 ALSTON & BIRD LLP
                                                 555 Fayetteville Street, Suite 600
                                                 Raleigh, NC 27601
                                                 Telephone: (919) 862-2200
                                                 Facsimile: (919) 862-2260
                                                 E-mail: matt.mcguire@alston.com

                                                 LOCAL CIVIL RULE 83.1(D) COUNSEL
                                                 FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                      4
          Case 5:19-cv-00427-BO Document 116 Filed 09/14/20 Page 5 of 5
